DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/20/2022, with respect to claim 3 have been fully considered and are persuasive.  The objection of claim 3 has been withdrawn.  Applicant has amended claim sheet to properly show that claim 3 was cancelled, and therefore objections to the claim numbering is withdrawn.

Applicant’s arguments, filed 1/20/2022, with respect to claims 1-2 and 4-20 have been fully considered and are persuasive.  The rejection under USC 112(b) of claims 1-2 and 4-20 has been withdrawn.  Applicant’s amendments to the claims are sufficient to address the issues raised under USC 112(b) previously in particular the step for using the reference phase shift to determine that the second current measurement and a second voltage quantity both represent electrical characteristics of the second phase.

Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
Regarding the rejection under USC 103, applicant contends that the prior art teachings of Gunn in view of Watkins fail to disclose or render obvious all of the claimed limitations.  Specifically, the applicant contends that the teachings of Watkins fails to remedy the deficiencies of Gunn because Watkins fails to disclose “determine that the second current measurement and a second voltage quantity both represent electrical characteristics of the second phase by using the reference phase shift of the first phase as a reference of an expected phase shift on the second phase.”  Applicant remarks that Watkins does not use a reference phase shift.
Examiner respectfully disagrees and contends that Watkins does in fact teach about using a reference phase shift and determining that the second current measurement and a second voltage quantity both represent electrical characteristics of the second phase by using the reference phase shift.  In particular, Watkins identifies the corresponding correct phase to match the first voltage and current as being on the same conductor line (A, B, C) and based on defining this known phase relationship as a reference and the known relative relationship between phases (A,B,C being +/- 120 deg), the second current and voltage terminals can be determined to represent characteristics of the second phase.
Under the broadest reasonable interpretation, the examiner understands the limitation “reference phase shift” to be determining a known phase relationship between the first current and first voltage quantities such that they are determined to be of the same phase (e.g. A, B, C) and same phase angle.  Further, using the reference phase shift of the first phase as a reference of an expected phase shift is understood to be simply using the known phase (e.g. Phase A) and the related angles to other phases (+/- 120 deg of phase angle X) to correctly determine that the second current and voltage both correspond to a second phase (e.g. Phase B).
Specifically, Watkins teaches about a relative or expected phase shift between different phases (A, B, C) of 120 deg; therefore, based on establishing a correct known phase relationship between the first current and voltage terminals, the second current (either about 120 deg + or -) can be correctly matched with the voltage terminal of the same phase.  The determination of this matching is performed based on establishing a known reference phase corresponding to the first current and voltage as well as the known/expected shift between phases on the different conductor line (+/- 120 deg).
Applicant’s remarks also mentioned Watkins [Par. 0043] which shows a process by Watkins to determine correct phase associations based on matching phase angles for each voltage quantity with a similar phase angle for each current quantity.  Examiner contends that this evaluation does include implementing and using a reference phase shift, which is characterized by using the matched pairing of the first voltage with first current to establish a known reference angle from which the additional evaluations can be made [see Fig. 7-9].  Further, the teachings of Watkins also include establishing an expected phase angle change (120 deg) from the reference known phase to correctly identify and associate different phase angles with correct conductor phase (i.e. A, B, C).  Therefore, Watkins determines an association that the second current terminal and a second voltage terminal both represent electrical characteristics of the second phase based on establishing an initial known reference phase between the first current and voltage and the expected phase angle change between different phases.
Therefore, for the reasons stated above, the examiner contends that the prior art of Gunn in view of Watkins discloses and/or renders obvious all of the claimed limitations and the rejection under USC 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-13, 15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (US 2004/0183522)  in view of Watkins et al. (US 2011/0181269).

With respect to claim 1, Gunn discloses an intelligent electronic device (IED) [Fig. 4; 410] & [Fig. 8], comprising: 
communication circuitry [Fig. 8; 700] configured to communicate with a first wireless current sensor (WCS) and a second WCS [Fig. 4; 300]; 
memory [Par. 0041]; and (Microcontroller 530 may compute various power parameters…based on the current and voltage signals and may store the result of these computations in internal or external memory)
a processor (microcontroller [Fig. 8; 530]) operatively coupled to the memory, wherein the processor is configured to: 
receive a first current measurement from the first WCS on a first phase of the power line [Par. 0036] & [Fig. 4; 300]; (characterized in current being measured for different phases of the power line)
receive a first voltage quantity from a voltage sensing device on the first phase of the power line [Par. 0037] & [Fig. 4; 420]; and (characterized in voltage being measured for different phases of the power line)
receive a second current measurement from the second WCS on a second phase of the power line [Par. 0036] & [Fig. 4; 300]; (characterized in current being measured for different phases of the power line)

Gunn fails to disclose that the processor is further configured to: determine a phase shift between the first voltage quantity and the first current measurement to use as a reference phase shift; and determine that the second current measurement and a second voltage quantity both represent electrical characteristics of the second phase by using the reference phase shift of the first phase as a reference of an expected phase shift on the second phase.
Gunn does teach about establishing relationships between the different current quantities and voltage quantities (characterized by current sensors (e.g. i1, i2) being paired with voltage sensors (v1, v2) where they are measuring the same phase of the power line (e.g. A, B, C) see [Fig. 1-4]).

Watkins discloses an apparatus and method for identifying the current and voltage phase, and further teaches that correct and proper execution of monitoring, control, automation, metering and protective devices is dependent on the proper identification of the phase associated with each device current or voltage [Par. 0003].  Watkins also teaches process for automatic phase and terminal identification for voltage and current that includes determine a phase shift between the first voltage quantity and the first current measurement to use as a reference phase shift (706, 806, 906) [Par. 0035-0036]; (characterized by determining known phase angle for first current and first voltage) (under the broadest reasonable interpretation, phase shift understood to include the phase angle between voltage and current); and determine that the second current measurement and a second voltage quantity both represent electrical characteristics of the second phase by using the reference phase shift of the first phase as a reference of an expected phase shift on the second phase (708, 808, 908) [Par. 0035-0036]. (characterized in using the established reference phase (i.e. phase angle for first voltage and current) to evaluate if the second voltage and current match to a second phase (i.e. based on establishing the second phase as +/- 120 deg of the known reference phase) [Fig. 6a-6b]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to implement determining a phase shift between the first voltage quantity and the first current measurement to use as a reference phase shift; and determining that the second current measurement and a second voltage quantity both represent electrical characteristics of the second phase by using the reference phase shift of the first phase as a reference of an expected phase shift on the second phase motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that properly identifies and correctly configures the placement of sensors measuring voltage and current on phases of the power line (see Watkins [Par. 0003-0004]).

With respect to claim 2, Gunn disclose wherein the processor is configured to associate a third current measurement of a third WCS with a third voltage quantity (characterized by current sensors (e.g. i1, i2, i3) being paired with voltage sensors (v1, v2, v3) where they are measuring the same phase of the power line (e.g. A, B, C) see [Fig. 1-4]).

Gunn; however, fails to disclose that said associating is based at least in part on the reference phase shift.
Watkins teaches a process for automatic phase and terminal identification and configuration that includes associating a third current terminal with a third voltage quantity based at least in part on the reference phase shift [Par. 0043-0044] & [Fig. 7-9]. (characterized in determining the proper association between current and voltage terminals by using known phase angles and matching current and voltages based on known phase angles)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to implement associating a third WCS with a third voltage quantity based at least in part on the reference phase shift motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that properly identifies and correctly configures the placement of sensors measuring voltage and current on phases of the power line (see Watkins [Par. 0003-0004]).

With respect to claim 4, Gunn fails to disclose wherein the processor is configured to: 
determine a second phase shift between the second WCS and the second voltage quantity.
Watkins teaches a process for automatic phase and terminal identification and configuration that includes determine a second phase shift between the second WCS and the second voltage quantity [Par. 0035] & [Fig. 6a] & [Fig. 7-9] (characterized by determining known phase angle for second current and second voltage) (under the broadest reasonable interpretation, phase shift understood to include the phase angle between voltage and current)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to implement determining a second phase shift between the second WCS and the second voltage quantity motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that properly identifies and correctly configures the placement of sensors measuring voltage and current on phases of the power line (see Watkins [Par. 0003-0004]).

With respect to claim 5, Gunn fails to disclose wherein the processor is configured to perform a control operation based at least in part on the first phase shift and the second phase shift.
Watkins discloses monitoring, metering, protection and control of electrical systems, and more specifically, to an apparatus and method for identifying a phase associated with device terminals at a location of an electrical power system.  Watkins further teaches about using the instructions to identify the phases for the voltage and current terminals, the IED 402 may in turn be configured to acquire and otherwise process data from each of the terminals in order to provide protection functionality, automation, metering, monitoring, and control actions associated therewith [Par. 0038].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to have further configured to perform a control operation based at least in part on the first phase shift and the second phase shift motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

With respect to claim 6, Gunn discloses wherein the voltage sensing device comprises a voltage sensor [Par. 0035] or a potential transformer [Par. 0033].

With respect to claim 7, Gunn fails to disclose wherein the first current measurement comprises a first current phase measurement and the first voltage quantity comprises a first voltage phase measurement, wherein the processor is configured to calculate the phase shift based on the first current phase measurement and the first voltage phase measurement.
Watkins discloses an apparatus and method for identifying the current and voltage phase, and further teaches that correct and proper execution of monitoring, control, automation, metering and protective devices is dependent on the proper identification of the phase associated with each device current or voltage [Par. 0003].  Watkins teaches a process for automatic phase and terminal identification and configuration that includes wherein the first current measurement comprises a first current phase measurement and the first voltage quantity comprises a first voltage phase measurement, wherein the processor is configured to calculate the phase shift based on the first current phase measurement and the first voltage phase measurement [Par. 0035, 0043-0044].  (characterized by determining known phase angle for first current and first voltage) (under the broadest reasonable interpretation, phase shift understood to include the phase angle between voltage and current)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to implement wherein the first current measurement comprises a first current phase measurement and the first voltage quantity comprises a first voltage phase measurement, wherein the processor is configured to calculate the phase shift based on the first current phase measurement and the first voltage phase measurement motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that properly identifies and correctly configures the placement of sensors measuring voltage and current on phases of the power line (see Watkins [Par. 0003-0004]).

With respect to claim 9, Gunn fails to disclose wherein the IED is a capacitor bank controller (CBC).
Watkins discloses an embodiment wherein the IED can be configured to perform one or more of power system protection (e.g., a line current differential protection), automation (e.g., reclosing a circuit breaker), control (e.g., capacitor bank switching) and metering (e.g., power consumption calculation) [Par. 0026].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to implement and configure the IED to be used as a capacitor bank controller (CBC) motived by a desire to apply a known technique to use a known technique to improve similar devices (methods products) in the same way (KSR).

With respect to claim 10, Gunn discloses tangible, non-transitory, computer-readable medium comprising instructions that, when executed by a processor of an intelligent electronic device (IED) [Par. 0038], cause the processor to: (The microcontroller 530 may be any form of processing computer device capable of executing instructions to control the overall operation of the IED 110)
receive a first current measurement from the first WCS on a first phase of the power line [Par. 0036] & [Fig. 4; 300]; (characterized in current being measured for different phases of the power line)
receive a first voltage quantity from a voltage sensing device on the first phase of the power line [Par. 0037] & [Fig. 4; 420]; (characterized in voltage being measured for different phases of the power line)
receive a second current measurement from the second WCS on a second phase of the power line [Par. 0036] & [Fig. 4; 300]; (characterized in current being measured for different phases of the power line)

Gunn fails to disclose causing the processor to: determine a phase shift between the first voltage quantity and the first current measurement to use as a reference phase shift; and determine that the second current measurement and a second voltage quantity both represent electrical characteristics of the second phase by using the reference phase shift of the first phase as a reference of an expected phase shift on the second phase.
Gunn does teach about establishing relationships between the different current quantities and voltage quantities (characterized by current sensors (e.g. i1, i2) being paired with voltage sensors (v1, v2) where they are measuring the same phase of the power line (e.g. A, B, C) see [Fig. 1-4]).

Watkins discloses an apparatus and method for identifying the current and voltage phase, and further teaches that correct and proper execution of monitoring, control, automation, metering and protective devices is dependent on the proper identification of the phase associated with each device current or voltage [Par. 0003].  Watkins also teaches process for automatic phase and terminal identification for voltage and current that includes determine a phase shift between the first voltage quantity and the first current measurement to use as a reference phase shift (706, 806, 906) [Par. 0035-0036]; (characterized by determining known phase angle for first current and first voltage) (under the broadest reasonable interpretation, phase shift understood to include the phase angle between voltage and current); and determine that the second current measurement and a second voltage quantity both represent electrical characteristics of the second phase by using the reference phase shift of the first phase as a reference of an expected phase shift on the second phase (708, 808, 908) [Par. 0035-0036]. (characterized in using the established reference phase (i.e. phase angle for first voltage and current) to evaluate if the second voltage and current match to a second phase (i.e. based on establishing the second phase as +/- 120 deg of the known reference phase) [Fig. 6a-6b]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to implement determining a phase shift between the first voltage quantity and the first current measurement to use as a reference phase shift; and determining that the second current measurement and a second voltage quantity both represent electrical characteristics of the second phase by using the reference phase shift of the first phase as a reference of an expected phase shift on the second phase motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that properly identifies and correctly configures the placement of sensors measuring voltage and current on phases of the power line (see Watkins [Par. 0003-0004]).

With respect to claim 11, Gunn fails to disclose causing the processor to perform an action to protect or control operation of the electric power delivery system based at least in part on subsequent current measurements and the associated voltage measurements.
Watkins discloses monitoring, metering, protection and control of electrical systems, and more specifically, to an apparatus and method for identifying a phase associated with device terminals at a location of an electrical power system.  Watkins further teaches about using the instructions to identify the phases for the voltage and current terminals, the IED 402 may in turn be configured to acquire and otherwise process data from each of the terminals in order to provide protection functionality, automation, metering, monitoring, and control actions associated therewith [Par. 0038].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to perform an action to protect or control operation of the electric power delivery system based at least in part on subsequent current measurements and the associated voltage measurements motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

With respect to claim 12, Gunn does teach an embodiment wherein the first WCS is installed on the first phase with the voltage sensing device [Fig. 3] (also see [Fig. 1-2] which show I1 connected to A, I2 connected to B); however, Gunn fails to necessarily disclose associating the first voltage quantity with the first current measurement from the first WCS based on an expected predetermined order of installation of WCSs.
Watkins discloses a process for automatic phase and terminal identification and configuration that includes associating the first voltage quantity with the first current measurement from the first WCS based on an expected predetermined order of installation of WCSs [Fig. 6a; 604a, 606s] & Par. 0031-0032]. (characterized by providing known input data about known current terminal, known current phase, current detection for identifying the first current terminal placement relative to phase of the power system (i.e. A, B, C)) [
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to further implement associating the first voltage quantity with the first current measurement from the first WCS based on an expected predetermined order of installation of WCSs motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

With respect to claim 13, Gunn fails to necessarily disclose wherein the expected predetermined order of installation comprises the second WCS being installed on the second phase of the power line subsequent to the first WCS installation.
Watkins discloses a process for automatic phase and terminal identification and configuration that includes wherein the expected predetermined order of installation comprises the second WCS being installed on the second phase of the power line subsequent to the first WCS installation [Fig. 6a; 608a]. (characterized by identifying the second current terminal relative to the first current being on a second phase (i.e. angle-120deg))
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to further implement wherein the expected predetermined order of installation comprises the second WCS being installed on the second phase of the power line subsequent to the first WCS installation motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

With respect to claim 15, Gunn discloses a method, comprising: 
attaching a first wireless current sensor (WCS) (current sensor I1) to a first phase of a power line (A phase) of an electric power delivery system, wherein a voltage sensing device is operably connected to the first phase (V1 attached to A phase as well) [Fig. 3] (also see [Fig. 1-2] which show I1 connected to A, I2 connected to B); and 
attaching a second WCS (current sensor for I2) to a second phase of the power line (B phase) [Fig. 3] (also see [Fig. 1-2] which show I1 connected to A, I2 connected to B) 
Gunn fails to necessarily disclose the order of attachment; however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to attach the current sensors in order (i.e. I1 to A, I2 to B, I3 to C) motivated by a desire to install and configure the current sensors in a simple and straight forward manner.

Gunn fails to disclose that the steps further include: to allow an IED of the electric power delivery system to determine that a voltage quantity of the second phase and a current measurement of the second WCS both represent electrical characteristics of the second phase by using a reference phase shift between a current measurement of the first WCS and a voltage measurement of the voltage sensing device as a reference of an expected phase shift of the second phase.
Watkins discloses an apparatus and method for identifying the current and voltage phase, and further teaches that correct and proper execution of monitoring, control, automation, metering and protective devices is dependent on the proper identification of the phase associated with each device current or voltage [Par. 0003].  Watkins teaches a process for automatic phase and terminal identification and configuration to determine that a voltage quantity of the second phase and a current measurement of the second WCS both represent electrical characteristics of the second phase (708, 808, 908) by using a reference phase shift (characterized by determining known phase angle for first current and first voltage) (under the broadest reasonable interpretation, phase shift understood to include the phase angle between voltage and current) between a current measurement of the first WCS and a voltage measurement of the voltage sensing device (706, 806, 906)  as a reference of an expected phase shift of the second phase [Par. 0035-0036]. (characterized in using the established reference phase (i.e. phase angle for first voltage and current) to evaluate if the second voltage and current match to a second phase (i.e. based on establishing the second phase as +/- 120 deg of the known reference phase) [Fig. 6a-6b])
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to allow an IED of the electric power delivery system to determine that a voltage quantity of the second phase and a current measurement of the second WCS both represent electrical characteristics of the second phase by using a reference phase shift between a current measurement of the first WCS and a voltage measurement of the voltage sensing device as a reference of an expected phase shift of the second phase motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that properly identifies and correctly configures the placement of sensors measuring voltage and current on phases of the power line (see Watkins [Par. 0003-0004]).

With respect to claim 17, Gunn disclose attaching a third WCS (I3) to a third phase of the power line (phase C) [Fig. 3] (also see [Fig. 1-2] which show I1 connected to A, I2 connected to B, I3 connected to C) 
Gunn fails to necessarily disclose the order of attachment; however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to attach the current sensors in order (i.e. I1 to A, I2 to B, I3 to C) motivated by a desire to install and configure the current sensors in a simple and straight forward manner.
Gunn fails to disclose the step includes to allow the IED to associate a voltage quantity of the third phase with the third WCS.
Watkins teaches a process for automatic phase and terminal identification and configuration that includes associating a third current terminal with a third voltage quantity based at least in part on the reference phase shift [Par. 0043-0044] & [Fig. 7-9]. (characterized in determining the proper association between current and voltage terminals by using known phase angles and matching current and voltages based on known phase angles)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to further include a step to allow the IED to associate a voltage quantity of the third phase with the third WCS motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that properly identifies and correctly configures the placement of sensors measuring voltage and current on phases of the power line (see Watkins [Par. 0003-0004]).

With respect to claim 21, Gunn fails to disclose wherein the processor is configured to automatically determine the estimated phase shift as being within 5 degrees of the reference phase shift.
Watkins teaches a process for automatic phase and terminal identification and configuration that includes automatically determine the estimated phase shift as about equal between terminals being identified [Par. 0043].  
While not explicitly setting forth being within 5 degrees, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to establish a range for matching that is within 5 degrees in order to correctly identify and associate phases appropriately while accounting for small discrepancies or noise in the signal and/or measurements; therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn with Watkins to further include wherein the processor is configured to automatically determine the estimated phase shift as being within 5 degrees of the reference phase shift motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that properly identifies and correctly configures the placement of sensors measuring voltage and current on phases of the power line (see Watkins [Par. 0003-0004]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (US 2004/0183522) in view of Watkins et al. (US 2011/0181269) as applied to claim 7 above, and further in view of Hayashi et al. (US 2016/0349311).

With respect to claim 8, Gunn and Watkins fail to disclose wherein the first current measurement comprises a first current zero crossing and the first voltage quantity comprises a first voltage zero crossing, wherein the phase shift is determined based on the time difference between the first current zero crossing and the first voltage zero crossing.
Hayashi discloses a system and method for monitoring and identifying phase association in a multi-phase power line system that includes a method for verifying phase association [see abstract].  Hayashi further discloses a technique for calculating the phase angle between voltage and current by counting the numbers of samples from the voltage sample's zero-crossing time to the current sample's zero-crossing time [Par. 0066].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn in view of Watkins with Hayashi to further include that the first current measurement comprises a first current zero crossing and the first voltage quantity comprises a first voltage zero crossing, wherein the phase shift is determined based on the time difference between the first current zero crossing and the first voltage zero crossing motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR), including using zero-crossing calculations for determining phase angles between voltages and currents.

Claims 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (US 2004/0183522) in view of Watkins et al. (US 2011/0181269) as applied to claims 10, 15, and 17 respectively above, and further in view of Westbrock, Jr et al. (US 2006/0238932).

With respect to claim 14, Gunn and Watkins fail to disclose comprising instructions that, when executed by a processor, cause the processor to receive a unique identifier from the first WCS in conjunction with the first current measurement to associate subsequent current measurements of the first phase with the first WCS.
Westbrock Jr discloses a power distribution system monitoring system that comprises using a plurality of wireless current sensor modules for monitoring different power lines [see abstract], [Par. 0018] & [Fig. 3].  Westbrock further teaches about associating each current sensor with a unique identifier, and providing the unique identifier to the monitoring system during communications so that the data of the current sensor can be properly identified by the monitoring system [Par. 0026, 0049-0050].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn in view of Watkins with Westbrock Jr to further receive a unique identifier from the first WCS in conjunction with the first current measurement to associate subsequent current measurements of the first phase with the first WCS motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) thereby accurately tracking and uniquely assigning the received current data with the corresponding sensor.

With respect to claim 19, Gunn and Watkins fail to disclose comprising inserting, into memory of the first WCS, the second WCS, and the third WCS, a unique identifier to identify each of the first WCS, the second WCS, and the third WCS.
Westbrock Jr discloses a power distribution system monitoring system that comprises using a plurality of wireless current sensor modules for monitoring different power lines [see abstract], [Par. 0018] & [Fig. 3].  Westbrock further teaches about associating each current sensor with a unique identifier, and providing the unique identifier to the monitoring system during communications so that the data of the current sensor can be properly identified by the monitoring system [Par. 0026, 0049-0050].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn in view of Watkins with Westbrock Jr to include inserting, into memory of the first WCS, the second WCS, and the third WCS, a unique identifier to identify each of the first WCS, the second WCS, and the third WCS motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that allows storage of information about the current sensor module within the current sensor module for ready access and/or retrieval (see Westbrock Jr. [Par. 0050]).

With respect to claim 20, Gunn and Watkins fail to disclose the method comprising: 
inputting, into the IED, a first unique identifier of the first WCS; and 
inputting, into the IED, a second unique identifier of the second WCS, different from the first unique identifier.
Westbrock Jr discloses a power distribution system monitoring system that comprises using a plurality of wireless current sensor modules for monitoring different power lines [see abstract], [Par. 0018] & [Fig. 3].  Westbrock further teaches about associating each current sensor with a unique identifier, and providing the unique identifier to the monitoring system during communications so that the data of the current sensor can be properly identified by the monitoring system [Par. 0026, 0049-0050].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn in view of Watkins with Westbrock Jr to include inputting, into the IED, a first unique identifier of the first WCS; and inputting, into the IED, a second unique identifier of the second WCS, different from the first unique identifier motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that allows management and tracking of current data associated with a particular current sensor.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (US 2004/0183522)  in view of Watkins et al. (US 2011/0181269) as applied to claim 15 respectively above, and further in view of Bruel et al. (US 2015/0331024).

With respect to claim 16, Gunn and Watkins fail to disclose wherein the second WCS is attached to the second phase without having a voltage sensing device attached to the second phase.
Bruel discloses a system and method for monitoring a power system that includes attaching a plurality of current sensors and further teaches implementing a single common voltage sensor [Fig. 1], such that the additional current sensors are attached without having a voltage sensing device attached.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn in view of Watkins with Bruel to include implementing an arrangement where the second WCS is attached to the second phase without having a voltage sensing device attached to the second phase motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that reduces the need of equipping a voltage sensor for each phase a current sensor is attached to.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (US 2004/0183522) in view of Watkins et al. (US 2011/0181269) as applied to claim 17 respectively above, and further in view of Hoffman et al. (US 5673196) and Westbrock, Jr et al. (US 2006/0238932).

With respect to claim 18, Gunn and Watkins fail to disclose setting a DIP switch on the second WCS to be a first value, and setting a DIP switch on the third WCS to be a second value, different from the first value, to allow the IED to identify current measurements from the second WCS and the third WCS.
Hoffman discloses a method and apparatus for metering vector electrical quantities for electrical power lines having multiple conducting paths that includes current and voltage sensing means.  Hoffman further teaches vector computing means performing corresponding calculations of the digital phase-to-neutral voltage signals and the digital phase current signals based on the indicated circuit topology, and that circuit identifying means may include memory elements, select resistors, DIP switch settings and the like [Col 10; ln 15-33].
Westbrock Jr discloses a power distribution system monitoring system that comprises using a plurality of wireless current sensor modules for monitoring different power lines [see abstract], [Par. 0018] & [Fig. 3].  Westbrock further teaches about associating each current sensor with a unique identifier, and providing the unique identifier to the monitoring system during communications so that the data of the current sensor can be properly identified by the monitoring system [Par. 0026, 0049-0050].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Gunn in view of Watkins with Hoffman and Westbrock Jr to include setting a DIP switch on the second WCS to be a first value, and setting a DIP switch on the third WCS to be a second value, different from the first value, to allow the IED to identify current measurements from the second WCS and the third WCS motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that allows management and tracking of current data associated with a particular current sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Achanta (US 2019/0383869) discloses phase detection systems and methods. One or more line mounted intelligent electronic devices (IEDs) measure voltage at various points of a power system. The measured voltage is timestamped with a reference signal and compared with a timestamped voltage at a location where a phase on each conductor of the power system is known. Pattern matching may be used to determine the phase at locations where the phase is unknown.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865         


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
04/28/2022